 1                                  UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
                                                            Case No.: 2:16-cr-00279-JAD-PAL
 4 United States of America,
 5                      Plaintiff
                                                           Order Denying Emergency Motion
 6 v.
                                                                       [ECF No. 331]
 7 Joshua Sadat Washington, et al.,
 8                      Defendants
 9            Defendant Joshua Sadat Washington was convicted of interference with commerce by

10 robbery, brandishing a firearm in furtherance of a crime of violence, and transportation of stolen
                                                                                                   1
11 property after a jury found him guilty of the armed take-down robbery of a local jewelry store.
12 He was sentenced to 204 months in custody and has appealed. On January 3, 2019, Washington
13 filed an Emergency Motion Requesting Order to Travel, asking the court to direct the Bureau of
                                                                                          2
14 Prisons to allow him to travel to his designated BOP facility with his legal documents. The
15 government has opposed the motion, advising this court that Washington sought the same relief
16 from the Ninth Circuit Court of Appeals. The appellate court construed his motion as a request
                                                                                          3
17 for an extension of the deadlines he faces in his appeal and granted it to that extent. Because the
18 relief granted by the appellate court appears to have resolved the concerns that Washington raises
19 in this motion, IT IS HEREBY ORDERED that Washington’s emergency motion [ECF No.
20 331] is DENIED as moot.
21            Dated: January 22, 2019                    _________________________________
                                                                    _____ ______
                                                                              ________________
                                                            U.S. District
                                                                    tricct Judge
                                                                           Judg   JJennifer
                                                                             d e Je     i er A.
                                                                                     nnnif   A. Dorsey
22
23
24
25
     1
26       ECF No. 225.
     2
27       ECF No. 331.
     3
28       ECF No. 334 at 2.
                                                    1
